                                                                                            FILED
                                                                                   2020 Mar-09 PM 04:37
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                   UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF ALABAMA
                         MIDDLE DIVISION

 MANUEL ARMANDO ARPI-                       )
 BARVECHA,                                  )
                                            )
       Petitioner,                          )
                                            )
 v.                                         )   Case No.: 4:18-cv-1017-MHH-SGC
                                            )
 KIRSTJEN NIELSON, et al.,                  )
                                            )
       Respondents.                         )

                           MEMORANDUM OPINION

      The magistrate judge entered a report on February 12, 2020, recommending

the respondents’ motion to dismiss be granted based on the petitioner’s January 28,

2020 removal to Ecuador. (Doc. 14). Although the magistrate judge advised the

parties of their right to file specific written objections within 14 days, the court has

not received objections.

      Having reviewed and considered the materials in the court record, including

the habeas petition, the report and recommendation, and the declaration attached to

the respondents’ motion to dismiss, the Court adopts the magistrate judge’s report

and accepts her recommendation. Accordingly, by separate order, the Court will

dismiss this matter as moot.
DONE this 9th day of March, 2020.


                          _________________________________
                          MADELINE HUGHES HAIKALA
                          UNITED STATES DISTRICT JUDGE




                               2
